PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Krautter, Michael
Application No. 14/545,752
Filed: June 15, 2015
For: Method for crystal growth in a cell in direct thermal contact with the ambient environment
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 01, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Laurence Shaw appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of September 25, 2020, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) was filed March 25, 2021. Accordingly, the application became abandoned on March 26, 2021. A Notice of Abandonment was mailed May 06, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a prima facie amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1714 for appropriate action in the normal course of business on the reply received November 01, 2021.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET